Case 9:19-cv-81160-RS Document 328 Entered on FLSD Docket 04/11/2020 Page 1 of 3




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                          CASE NO: 9:19-cv-81160-RS

  APPLE INC.,

         Plaintiff,
  v.

  CORELLIUM, LLC,

          Defendant.

   __________________________________/

                     NOTICE OF FILING SUPPLEMENTAL EXHIBITS 9 & 10

         Defendant, Corellium, LLC, respectfully submits supplemental Exhibits 9 and 10 to its
  Supplemental Brief in Further Support of Corellium’s Response in Opposition to Plaintiff’s
  Motion for Protective Order Barring Deposition of Plaintiff’s Apex Employee [D.E. 317]
  (“Supplemental Brief”).
         1.        At the time Corellium filed its Supplemental Brief, the final transcript of witness
  Sebastien Marineau-Mes and Jon Andrews were not yet available, as noted in footnote 16 of the
  Supplemental Brief. Both transcripts are now available and Corellium provides excerpts of those
  depositions in support of its Supplemental Brief. Accordingly, Corellium submits supplemental
  Exhibit 9—excerpts of Sebastien Marineau-Mes’s deposition and Exhibit 10—excerpts of Jon
  Andrew’s deposition.
         2.        The depositions taken of Apple’s employees are suggestive of coaching to provide
  a view of minimal appearance of knowledge by Mr. Federighi to the extent that Mr. Marineau-
  Mes provided unsolicited information by stating that certain information could be provided by Jon
  Andrews or Ivan Krstic. Absent specific coaching in this issue, it is unlikely a lay person would
  make those unsolicited statements. It is also worth noting that Mr. Federighi is Mr. Marineau-
  Mes’s direct supervisor.
         3.        The deposition of Chris Wade has not yet taken place. Mr. Wade’s deposition is
  imperative to show the involvement of Mr. Federighi. Mr. Wade’s deposition will take place on
  Monday April 13, 2020.

                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 328 Entered on FLSD Docket 04/11/2020 Page 2 of 3



  Dated: April 11, 2020                                      Respectfully submitted,



                                                             COLE, SCOTT & KISSANE, P.A.
                                                             Counsel for Defendant CORELLIUM, LLC
                                                             Esperante Building
                                                             222 Lakeview Avenue, Suite 120
                                                             West Palm Beach, Florida 33401
                                                             Telephone (561) 612-3459
                                                             Facsimile (561) 683-8977
                                                             Primary e-mail: justin.levine@csklegal.com
                                                             Secondary e-mail: lizza.constantine@csklegal.com

                                                    By: s/ Lizza C. Constantine
                                                        JONATHAN VINE
                                                        Florida Bar. No.: 10966
                                                        JUSTIN B. LEVINE
                                                        Florida Bar No.: 106463
                                                        LIZZA C. CONSTANTINE
                                                        Florida Bar No.: 1002945


                                                                          and

                                                            HECHT PARTNERS LLP
                                                            Counsel for Defendant
                                                            20 West 23rd St. Fifth Floor
                                                            New York, NY 10010
                                                            Telephone (212) 851-6821
                                                            David Hecht, Pro hac vice
                                                            E-mail: dhecht@hechtpartnersllp.com
                                                            Maxim Price, Pro hac vice
                                                            E-mail: mprice@hechtpartnersllp.com
                                                            Minyao Wang, Pro hac vice
                                                            E-mail: mwang@hechtpartnersllp.com


                                                          SERVICE LIST

   Martin B. Goldberg
   mgoldberg@lashgoldberg.com
   rdiaz@lashgoldberg.com
   Emily L. Pincow
   epincow@lashgoldberg.com
   gizquierdo@lashgoldberg.com

                                                                      2
                                                 COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 328 Entered on FLSD Docket 04/11/2020 Page 3 of 3
                                                                                                CASE NO.: 9:19-CV-81160-RS


   LASH & GOLDBERG LLP
   100 Southeast Second Street
   Miami, FL 33131

   Kathryn Ruemmler (pro hac vice)
   kathryn.ruemmler@lw.com
   Sarang Vijay Damle (pro hac vice)
   sy.damle@lw.com
   Elana Nightingale Dawson (pro hac vice)
   elana.nightingaledawson@lw.com
   LATHAM & WATKINS LLP
   555 Eleventh Street NW, Suite 1000
   Washington, DC 20004

   Andrew M. Gass (pro hac vice)
   andrew.gass@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000 San
   Francisco, CA 94111

   Jessica Stebbins Bina (pro hac vice)
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067

   Marc R. Lewis (pro hac vice pending)
   mlewis@lewisllewellyn.com
   LEWIS AND LLEWELLYN LLP
   601 Montgomery St., Ste. 2000
   San Francisco, CA 94111

   Attorneys for Plaintiff, Apple Inc.




                                                                      3
                                                 COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
